Exhibit 10.1.g


--------------------------------------------------------------------------------



RESTRICTED STOCK UNIT AWARD NO. _____


AGL RESOURCES INC.
2007 OMNIBUS PERFORMANCE INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT


This Agreement between AGL Resources Inc. (the “Company”) and the Recipient sets
forth the terms of the Restricted Stock Units awarded under the above-named
Plan. Capitalized terms used herein and not otherwise defined shall have the
meanings assigned to such terms in the Plan.


Name of Recipient: ________________________


Date of
Award: ___________________________                                                                           Number
of Restricted Stock Units:  ___________


Performance Measurement Period: [insert] through [insert]


Performance Measure: The performance measure for this Award relates to [insert],
one of the performance measures enumerated in Section 5.2 of the Plan.


Conversion to Restricted Shares: At the end of the Performance Measurement
Period, the Restricted Stock Units shall convert to an equal number of shares of
Restricted Stock, provided, that, the Company's [insert performance measure]
[meets or exceeds] [insert]], as certified by the Compensation and Management
Development Committee of the Board of Directors of the Company (the
“Committee”).  Restricted Shares may not be sold, transferred, exchanged,
assigned, pledged, hypothecated or otherwise encumbered.  These restrictions
shall apply to all shares of Common Stock or other securities issued with
respect to Restricted Shares hereunder in connection with any merger,
reorganization, consolidation, recapitalization, stock dividend or other change
in corporate structure affecting the Common Stock of the Company.  The last
sentence of Section 10.3 of the Plan shall not apply to the award evidenced by
this Agreement.


Vesting: Such shares of Restricted Stock shall be issued to you within a
reasonable period of time, pursuant to the terms of the Plan and, upon issuance,
shall become vested and non-forfeitable as follows: [insert]


Forfeiture; Termination of employment:   If the Committee does not certify the
attainment of the performance criteria set forth above for any reason, then the
Restricted Stock Units under this Agreement shall be forfeited immediately.


In addition, if you terminate employment for any reason, then all Restricted
Stock Units or shares of Restricted Stock that remain subject to restriction
will be forfeited as of the date of your termination of employment.


Change in Control: Notwithstanding the vesting provision above, in the event of
a Change in Control of the Company, Restricted Stock Units shall convert to
vested and non-forfeitable shares of Common Stock if (a) they are not assumed or
substituted by the Surviving Entity, or (b) they are assumed or substituted by
the Surviving Entity, but within two years following the Change in Control your
employment is terminated without Cause or you resign for Good Reason.  Such
conversion and vesting will be prorated on a daily basis based upon the length
of time within the performance measurement period that has elapsed prior to the
date of the Change in Control or termination of employment (as applicable).  In
addition, any shares of Restricted Stock resulting from a conversion from
Restricted Stock Units, that occurred prior to the date of a Change in Control
or a termination of employment described above, shall become fully vested and
nonforfeitable, upon the occurrence of the Change in Control or termination of
employment (as applicable).


Shareholder rights: You will have none of the rights of a shareholder with
respect to the Restricted Stock Units.  Upon conversion of the Restricted Stock
Units into shares of Restricted Stock, you will have all of the rights of a
shareholder, other than dividend rights.


Transferability: You may not transfer restricted shares still subject to
restriction.


This Agreement is subject to the terms and conditions of the Plan.  You have
received a copy of the Plan’s prospectus that includes a copy of the Plan.  By
signing this agreement, you agree to the terms of the Plan and this Agreement,
which may be amended only upon a written agreement signed by the Company and
you.


This ____ day of  __________, 20___


AGL RESOURCES
INC.                                                                                                RECIPIENT:
 
 
Melanie M. Platt, Senior Vice
President                                                                                                _____________________________________________




--------------------------------------------------------------------------------


